  Case 6:19-cv-00007-RSB-CLR Document 51 Filed 04/24/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 GLENN LEWIS,

               Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-7

        v.

 WARDEN ROBERT ADAMS, JR., et al.,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's March 12, 2020, Report and Recommendation, (doc. 50), to which Plaintiff has not filed

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 50), as the

opinion of the Court and GRANTS defendant’s Motion for Summary Judgment. (Doc. 41.)

Accordingly, plaintiff’s Motion for Temporary Restraining Order, (doc. 12), and Motion to Amend

the Complaint, (doc. 21), are likewise DENIED. The Court DIRECTS the Clerk of Court to

CLOSE this case and to enter the appropriate judgment of dismissal.

       SO ORDERED, this 24th day of April, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
